Citation Nr: 0115505	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  97-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
December 1986 rating action that reduced the disability 
evaluation assigned for chronic undifferentiated type 
schizophrenic reaction from 70 percent to 50 percent.  

2.  Entitlement to a rating in excess of 30 percent for 
chronic undifferentiated type schizophrenic reaction prior to 
January 11, 1999.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran had active military service from March 1973 to 
April 1974.  

The appeal regarding whether there was error in a December 
1986 rating action, and concerning the evaluation of the 
veteran's psychiatric disorder arose from a February 1996 
rating action.  At that time, the veteran's psychiatric 
disorder was evaluated as 30 percent disabling.  These 
matters were perfected on appeal in November 1996, after 
which they were referred to the Board of Veterans' Appeals 
(Board) in Washington, DC.  In October 1998, the Board 
remanded these claims to the regional office (RO), and in a 
December 1999 rating action, the RO assigned an increased 100 
percent evaluation for the veteran's schizophrenia, effective 
from January 1999.  The RO continued to hold that there was 
no error in its December 1986 rating action.  Thereafter, a 
supplemental statement of the case was issued in December 
1999, at which time the issue concerning the evaluation of 
the veteran's schizophrenia was re-characterized to account 
for the partial grant that had been awarded.  These matters 
were subsequently returned to the Board.  

The appeal regarding the veteran's entitlement to aid and 
attendance benefits arose from the RO's December 1999 rating 
action concerning that issue.  The veteran disagreed with 
this decision in February 2000, and after a statement of the 
case was issued, the appeal was perfected in January 2001.  


FINDINGS OF FACT

1.  In a November 1985 rating action, the veteran was 
assigned a 70 percent disability evaluation for her service 
connected psychiatric disorder, effective from January 1983.   

2.  Following a review of a report of examination conducted 
for VA purposes in October 1986, the RO reduced the veteran's 
psychaitric disability evaluation to 50 percent in a December 
1986 rating action, effective from March 1987.  

3.  The evidence upon which the veteran was assigned a 70 
percent disability evaluation showed that she was described 
as having free floating anxiety, an inappropriate affect, 
loose associations, poor comprehension and judgment, poor 
insight, a lack of concentration, auditory hallucinations, 
fixed and well organized delusions, a pre-occupation with an 
eating disorder, a compulsive use of enemas, and an overall 
social and industrial impairment that was described as 
severe.  

4.  The evidence upon which the reduction in rating was based 
showed that the veteran was described as functioning fairly 
well, not currently psychotic, with no active hallucinations 
or bizarre delusions, and her disability was described as 
only moderate.  

5.  Prior to January 1999, the veteran's psychiatric disorder 
is not shown to be productive of considerable impairment of 
social and industrial adaptability or to have caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

6.  The veteran is service connected for a psychiatric 
disorder, rated 100 percent disabling since January 1999, and 
she has been found incompetent for VA purposes from April 
2000. 

7.  The veteran's service-connected disability does not 
render her unable to care for her daily personal needs 
without assistance from others, or unable to protect herself 
from the hazards and dangers of daily living.  




CONCLUSIONS OF LAW

1.  The December 1986 rating action that reduced the 
veteran's psychaitric disability evaluation from 70 percent 
to 50 percent did not contain clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's psychiatric disorder prior to January 11, 
1999 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.132, and Diagnostic Code 
9204 (as in effect prior to, and on and after November 7, 
1996).

3. The criteria for an award of special monthly compensation, 
based upon a need for regular aid and attendance, are not 
met.  38 U.S.C.A. § 1114 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.350, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

A review of the record reflects that the veteran was 
originally awarded service connection for her psychiatric 
disorder in a July 1975 rating action, at which time she was 
assigned a 50 percent disability evaluation, effective from 
February 1975.  The veteran's 50 percent disability 
evaluation remained in effect until a November 1985 rating 
action.  At that time, the veteran's evaluation was increased 
to 70 percent effective from January 1983.  In a December 
1986 rating action, however, the veteran's disability 
evaluation was reduced to 50 percent, effective from March 
1987.  It was this decision to reduce her evaluation to 50 
percent that the veteran claims to be erroneous.  

At the time in question, applicable criteria for the 
evaluation of a psychotic disorder called for a 100 percent 
rating when there were active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptablity.  A 70 
percent rating was assigned with lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  A 50 percent rating was assigned when there 
was considerable impairment of social and industrial 
adaptability. 38 C.F.R. Diagnostic Code 9204, as in effect in 
1986.  

The record shows that the reduction in the veteran's 
disability evaluation was based on the report of the 
examination conducted for VA purposes in October 1986.  This 
revealed that the veteran had characterized herself as 
nervous and as one who tended to think about the past.  She 
also described problems eating and periods of depression that 
occurred approximately once a year.  She indicated that she 
had not been seen at the clinic for five months, but she was 
taking medication.  It was indicated that the veteran was not 
employed, but that she was currently living on her own.  She 
also stated that she "gets alon[g] alright with people," 
and was presently close to a friend from high school.  

The examiner noted that the veteran presented herself 
attractively, with an appropriate affect.  Although the 
veteran was somewhat guarded, evasive and vague, she was 
nevertheless cooperative.  The veteran's thinking was 
described as goal directed, and her immediate and remote 
memory showed no defect.  She was considered oriented, and 
could handle mathematic questions easily.  Her capacity for 
abstract thinking was also considered good, although there 
was an element of paranoia, and a wary manner of relating.  
There was no evidence of current bizarre delusions, although 
the veteran did express a belief of having been magically 
cured of cancer several years earlier.  

The examiner concluded that the veteran was functioning 
fairly well, but was moderately isolated from others, and 
carrying a persistent residual delusion of being magically 
cured of cancer.  She classified the veteran's degree of 
disability as moderate, although she surmised that if the 
veteran tried to get back into more contact with people, 
especially in the occupational area, her illness would 
exacerbate.  

The evidence the RO considered prior to its November 1985 
decision to increase the veteran's disability evaluation from 
50 percent to 70 percent, included the report of an 
examination conducted for VA purposes in August 1985.  This 
revealed that the veteran was accompanied to the examination 
by officer's from the Sheriff's department since the veteran 
was then incarcerated for having written checks against 
insufficient funds.  She complained that she had trouble 
sleeping at night, that she could not concentrate, and that 
she heard voices.  The examiner described the veteran as 
alert, oriented and cooperative, but that she had an anxious 
mood, was restless, and that her affect seemed inappropriate 
at times.  The veteran's thought processes were described as 
loose, her comprehension and judgment were considered 
limited, and her insight poor.  The diagnosis was as follows:

Schizophrenia chronic undifferentiated type 
characterized at the present time by free floating 
anxiety, inappropriate affect, loose associations, 
poor comprehension and judgment, poor insight, lack 
of concentration, auditory hallucinations.  The 
degree of social and industrial impairment on 
account of her nervous condition is severe.  The 
veteran is competent for VA purposes.  Her 
prognosis is guarded.  

Other medical records dated in 1985, revealed that in the 
context of the veteran's legal problems concerning the 
writing of checks against insufficient funds, a judge ordered 
a sanity hearing.  Records from this time reflect that the 
veteran was considered to have fixed and well organized 
delusions, a pre-occupation with an eating disorder, a 
compulsive use of enemas, with little to no insight.  

The error claimed to have been made in the 1986 rating action 
was originally described as follows:  

. . . the reduction from 70% rating on 3/1/87 was 
improper because of the previously errored decision 
of 11/4/85 and factually, the V.A. did not have 
examinations reports which supported "sustained 
material improvement" NOR did the V.A. non-
adversarily impose the rule of "Most Favorable" 
to the claimant. (38 C.F.R. 4.1 & 4.2).  

In a statement received in August 1996, the veteran expressed 
her contentions on this subject as follows: 

We contend that the veteran's illness is of epic 
proportions and any manifestations of improvement 
are temporary in nature.  It is alleged that at the 
time of the examination, which prompted the 
reduction - 70 per cent to 50 per cent, V.A.'s 
medical report used to reduce was less full and 
complete than the one which established the 70 per 
cent rating (38 C.F.R. 3.344(a)) dispelling 
"sustained improvement."   

This veteran is now rated 30 per cent because she 
is so utterly estranged from the real world about 
her that it renders her totally inadaptable.  Her 
illness necessitates establishment of a guardian.  
She does not function in a state of reality.  Note 
the number of failures to report for V.A. exams, 
The number of changes of addresses.  These are 
resultant manifestations of her illness.  
Therefore, we contend that the V.A. did not 
consider ALL applicable statues and regulations 
thereby making the reduction unlawful.  (see 
substantive requirements of 38 C.F.R. 3.344(a) and 
C.O.V.A. decisions Lehman, No. 90-162, (7/1/91), 
Schafrath No. 89-114, (11/26/91), and Peyton, No. 
90-613, (5/30/91).  

In the veteran's November 1996 substantive appeal, it was 
written:

As per the issue regarding "clear and 
unmistakeable error" as it relates to the 12/5/86 
decision reducing the rating from 70 percent to 50 
percent, it is alleged that the V.A. erroneously 
applied the provisions of 38 C.F.R. 3.344(a).  The 
medical report used to reduce the 70 percent rating 
was less full and complete as the report that 
established the 70 percent rating.  (38 C.F.R. 
3.44(a)) the requirements of "substantial 
improvement" was not supported.  

In a Written Brief Presentation prepared by the veteran's 
representative in August 1998, further arguments were set 
forth concerning the present claim.  These were as follows:  

Under 38 C.F.R. § 3.344(a), for a rating in effect 
for five years or more, the VA cannot reduce 
without reviewing the entire record and a reduction 
cannot be based on an examination less full and 
complete as the one on which payment was authorized 
or continued.  For a condition subject to temporary 
or episodic improvement, there must be clear 
evidence that there is sustained improvement and 
that the improvement, if any, is not merely the 
result of bed rest.  

In Brown v. Brown, 5 Vet. App. 413 (1994), the 
Court established that where a rating was reduced 
by an RO decision, on appeal the BVA is required to 
establish that the reduction was warranted by a 
preponderance of the evidence, and was in 
compliance with the VA regulations on reduction.  
The Board cannot require that a preponderance of 
the evidence demonstrate that an increase was 
warranted.  

Failure to comply with reduction regulations means 
that the reduction was void from the moment of 
reduction and requires reversal of the BVA decision 
and a remand for reinstatement of the original 
rating from the date of the reduction.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).  

In a January 2000 written statement, the veteran's 
representative argued that 

. . . the report of the psychiatric evaluation of 
10-17-86 reveals that although the examiner stated 
that the veteran's degree of disability is moderate 
it was likely that if she would try to get back 
into more contact with people, especially the 
occupational area, her illness would exacerbate.  
Therefore, since the occupational functioning is a 
key factor in the determination of the severity of 
the disability and the veteran's disability will 
increase with her employment it is felt that the 
reduction was not warranted by the evidence.  

As to the criteria that must be met in order to revise a 
prior final decision, based upon error in that decision, 
38 C.F.R. § 3.105(a) sets forth that previous determinations 
on which an action was predicated will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based upon the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error. . . . 

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, 
if true, would be CUE on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

(Emphasis in original.)  See also Grover v. West, 12 Vet.App. 
109, 111-112 (1999); Daniels v. Gober, 10 Vet.App. 474, 478 
(1997).

As can be seen from the quoted passages above, the specific 
nature of the error that it is contended that the RO made in 
1986 is not entirely clear.  It appears to be argued, 
however, that the RO misapplied, or did not apply, the 
provisions of 38 C.F.R. § 3.344(a) when it made its decision 
in 1986, and/or that the facts documented by the veteran's 
records in 1986, are persuasive enough to convince any 
adjudicator that the veteran's psychiatric impairment had not 
improved and/or were consistent with the criteria for a 70 
percent evaluation.  

As to this second contention, it is the Board's view that it 
does not provide a valid basis for a CUE claim, since a 
disagreement as to how the facts were weighed or evaluated is 
specifically cited under applicable Court precedent as an 
example of what does not constitute clear and unmistakable 
error.  To conclude otherwise, would require the Board to 
reevaluate the evidence considered in 1986, and to decide 
whether it provided a basis for the decision rendered at that 
time.  As the Court has held, however, "simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, 6 Vet.App. at 44.  

In this regard, however, it cannot help but be noticed that 
the 1986 examination report which preceded the reduction in 
rating, revealed that the veteran was described as 
"functioning fairly well," she was not currently psychotic, 
and had no active hallucinations or bizarre delusions.  Her 
disability was described as only "moderate."  The prior 
examination report upon which the 70 percent evaluation was 
assigned, revealed that the veteran was considered to have 
free floating anxiety, an inappropriate affect, loose 
associations, poor comprehension and judgment, poor insight, 
a lack of concentration, and auditory hallucinations.  The 
degree of her social and industrial impairment was described 
as severe.  Further, records dated a month earlier showed 
that the veteran was considered to have fixed and well 
organized delusions, a pre-occupation with an eating 
disorder, a compulsive use of enemas, and little to no 
insight.  Clearly, the impairment described in the 1986 
report is not as severe as that which was described in the 
earlier records.  Therefore, it cannot be reasonably argued 
that these facts could not have convinced any adjudicator 
that the veteran's psychiatric impairment had improved.  

Regarding the contention concerning the application of the 
provisions of 38 C.F.R. § 3.344(a), the veteran and her 
representative seem to be ignoring the provisions of 
38 C.F.R. § 3.344(c), which specifically limit the 
application of the provisions of § 3.344(a) to ratings which 
have continued for long periods at the same level (5 years or 
more).  Here, the veteran's 70 percent evaluation had been in 
effect only since 1983 when the evaluation was reduced, well 
short of 5 years.  Further, § 3.344(c) sets forth that the 
provisions of § 3.344(a) do "not apply to disabilities which 
have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating."    

Thus, while the veteran and her representative have correctly 
stated the contents of § 3.344(a) as they describe what must 
be shown to warrant a reduction in a rating (at the same 
time, generally leaving out the requirement that the subject 
rating must have been in effect 5 years), to argue that the 
RO did not apply the provisions of this regulation, is to in 
effect acknowledge the RO's adherence to applicable 
regulations, since the rating at issue was not in effect 5 
years.  Moreover, as noted above, the 1986 VA examination 
report upon which the reduction in rating was based, clearly 
showed an improvement in the veteran's condition.  [Likewise, 
based on these same findings, one could reasonably conclude 
that the veteran's psychiatric impairment did not meet the 
criteria for a rating in excess of 50 percent as of the 1986 
examination.  As to this conclusion, however, it must be 
pointed out that to contend these findings supported a 70 
percent evaluation, rather than a 50 percent evaluation, 
would require a re-weighing of the evidence.  This is 
impermissible in the context of a claim to revise a decision 
based on clear and unmistakable error.]

In view of the foregoing, the Board can find no basis for 
concluding that the veteran has raised a viable claim that 
there was clear and unmistakable error in the RO's December 
1986 rating action that reduced her disability evaluation 
from 70 percent to 50 percent.  Therefore, her appeal in this 
regard is denied.  


Increased Rating Prior to January 1999

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

As described above, the veteran was originally awarded 
service connection for her psychiatric disorder in a July 
1975 rating action, at which time she was assigned a 50 
percent disability evaluation, effective from February 1975.  
The veteran's 50 percent disability evaluation remained in 
effect until a November 1985 rating action.  At that time, 
the veteran's evaluation was increased to 70 percent, 
effective from January 1983.  This evaluation was reduced to 
50 percent in a December 1986 rating action, effective from 
March 1987, and in an April 1989 rating action, her 
evaluation was reduced to 30 percent, effective from December 
1988.

This last reduction followed an episode in 1988 where the 
veteran failed to report for an examination scheduled in July 
1988, after which the payment of her compensation benefits 
were actually stopped, effective in December 1988.  In 
January 1989, the veteran advised that she was willing to 
report for an examination, and one then took place in March 
1989.  The report from this examination revealed that the 
veteran's complaints were a loss of weight, difficulty 
swallowing, and depression.  After reviewing her history, the 
examiner described the veteran as quite thin, talkative, 
somewhat disheveled, with long, unkempt nails.  She was also 
described as having a flat affect, but she was oriented times 
three, and had a clear sensorium.  Recent and remote memory 
were also intact, and it was observed that the veteran denied 
auditory and visual hallucinations.  She also did not appear 
paranoid.  It was specifically noted that there were no overt 
psychotic symptoms at the time, and that the veteran appeared 
to be of average intelligence.  The diagnosis was chronic 
undifferentiated type schizophrenia, and her impairment was 
described as moderate.   

As indicated above, following a review of this examination 
report, the veteran's disability evaluation was reduced to 30 
percent.  

Following this reduction in her evaluation, the veteran next 
submitted a claim for benefits in May 1995.  It is from this 
application for benefits that her current appeal arises.  In 
regards to this claim, it is noted that the veteran advised 
that she had not been under a doctor's care, or hospitalized, 
in the preceding 12 months.  Her primary contention regarding 
her claim for an increased rating was that she could not work 
due to her service connected disability, and had not worked 
since 1983.  

In her disagreement with the February 1996 rating action that 
denied an increased evaluation for her schizophrenia, the 
veteran requested that she be scheduled for an examination 
for VA purposes.  It is unclear why this request was not 
immediately honored, but it was not until after the Board 
remanded this claim in 1998 for an examination that one was 
accomplished.  This occurred in January 1999.  

The report from the January 1999 examination revealed that 
the veteran related a variety of grandiose delusional beliefs 
and spoke in a very disorganized manner.  At the same time, 
the veteran was reasonably well kept, her motor activity was 
within normal limits, and her mood was euthymic without 
significant depression or elation.  Her affect, however, was 
at times constricted and at other times appropriate to her 
mood.  Her posture and speech were within normal limits and 
her immediate retention and recall were intact.  Recent and 
remote memory were also intact.  Further, she was oriented in 
all spheres although her situational judgment was highly 
questionable in view of her active psychosis.  Her insight 
was considered to be completely lacking, although there was 
no obsessive or ritualistic behavior noted and no specific 
impairment in impulse control was either noted or reported.  
The diagnosis was paranoid type schizophrenia, and the 
examiner considered the veteran incompetent to manage her own 
funds.  Further, the examiner commented that the veteran was 
significantly impaired in all aspects of adaptive functioning 
due to her active psychosis and that the veteran could not 
work productively in any capacity at this time due to her 
psychiatric illness.  There was also no mention in this 
report that the veteran had undergone any treatment from the 
time she submitted her claim for benefits in 1995, until the 
date on which she was examined in January 1999.  

Following the receipt of this examination report, the RO 
sought to obtain any available outpatient VA treatment 
records as may relate to the veteran from the local VA 
medical center.  The records that were obtained, dated in 
1997, 1998, and 1999, did not reveal psychiatric care.  
Rather they showed the veteran was seen for complaints of 
heart palpitations, a sore throat and sinusitis, and for a 
request for new eyeglasses.  

In a December 1999 rating action, the veteran was awarded an 
increased 100 percent schedular disability evaluation, 
effective from the date of the January 1999 examination 
described above.  

To warrant an increased schedular evaluation for the 
veteran's schizophrenia prior to January 1999, the evidence 
must show that the criteria for such an evaluation are met.  
In this case, the criteria for evaluating psychiatric 
impairment changed during the course of the appeal, effective 
November 7, 1996.  As such, there are essentially two sets of 
criteria to consider, i.e., those which were in effect prior 
to November 7, 1996, and those which became effective on that 
date.  The criteria providing the more favorable result 
controls.  See Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Assessment of the severity of the disability was to be based 
upon actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  VA was not to under-
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. Diagnostic Code 9204 for 
evaluating schizophrenia, in effect at the time the veteran 
initiated her appeal, that disability was rated as follows:  

100 percent rating when there were active psychotic 
manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total 
social and industrial inadaptablity.  

A 70 percent rating was assigned with lesser 
symptomatology such as to produce severe impairment 
of social and industrial adaptability.  

A 50 percent rating was assigned when there was 
considerable impairment of social and industrial 
adaptability.

A 30 percent rating was assigned when definite 
impairment of social and industrial adaptability.  

Currently, the criteria for evaluating mental disorders under 
the provisions of 38 C.F.R. § 4.130 (2000), effective since 
November 7, 1996, are as follows:  

A 100 percent rating is assigned when there is 
total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 30 percent rating is assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).    

As described above, there are no records of relevant 
treatment from one year prior to the veteran's current claim, 
to the date in January 1999 when a 100 percent schedular 
evaluation was assigned.  Indeed, there are no allegations 
that any relevant treatment records during this period exist.  
Under these circumstances, there is no competent medical 
evidence reflecting the presence of the criteria that would 
warrant the assignment of a schedular evaluation in excess of 
that which had been in effect during this period.  
Accordingly, the appeal for a schedular evaluation in excess 
of 30 percent for chronic undifferentiated type schizophrenic 
reaction prior to January 11, 1999, must be denied.  


Entitlement to Aid and Attendance Benefits

Under applicable law, special monthly compensation is payable 
where a veteran suffers from service-connected disability 
which renders him or her permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b) 
(2000).  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress herself, or to keep herself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed herself; inability to attend 
to the wants of nature; or incapacity to protect herself from 
the hazards or dangers of her daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
38 C.F.R. § 3.352(a); see, e.g., Turco v. Brown, 9 Vet.App. 
222 (1996).

Here, the veteran is currently evaluated as 100 percent 
disabled due to schizophrenia.  She has also been determined 
incompetent for VA purposes in connection with her ability to 
handle the disbursements of her funds.  Obviously, by virtue 
of her service-connected disability rating, the veteran's 
significant impairment due to service-connected disability is 
recognized.  Nevertheless, the fact that the veteran is no 
longer capable of responsibly disbursing her own funds or 
that she satisfies the criteria for a 100 percent schedular 
evaluation for her psychiatric impairment, does not require 
the conclusion that she is unable to care for her daily 
personal needs without assistance from others.  

As set forth above, when examined in January 1999, the 
veteran's appearance was considered reasonably well kept, her 
motor activity was within normal limits, her posture and 
speech were within normal limits, she was oriented in all 
spheres, and her recent and remote memory was intact.  There 
was also no specific impairment in impulse control noted or 
reported.  Thus, there is no evidence that she is currently 
unable to dress or undress herself; to keep herself clean; to 
require frequent need of adjustment of any prosthetic which 
by reason of the disability cannot be done without aid; that 
she is unable to feed herself; that she is unable to attend 
to the wants of nature; or that she lacks the capacity to 
protect herself from the hazards or dangers of her daily 
environment.  

Under the foregoing circumstances, it is the Board's 
conclusion that the evidence fails to establish that the 
veteran is unable to care for her daily personal needs 
without assistance from others.  Accordingly, her appeal for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.  

In reaching the decisions set forth above, the Board is 
cognizant of the fact that during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, (VCAA), which among other things, 
addressed notification requirements the VA must satisfy, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Although RO has not had an opportunity to consider this new 
law in the context of this claim, the record reflects that 
the requirements of this new law have been satisfied and the 
claim need not be returned to the RO for its consideration of 
this law.  In this regard, the Board observes that through 
the statement of the case, the veteran has been informed of 
the criteria which must be met to establish entitlement to 
the benefits she seeks, and thus, she has been made aware of 
the type of evidence which would be necessary to substantiate 
her claims.  The record also shows that neither the veteran 
or her representative have identified any places at which 
pertinent evidence could be obtained, and in fact, on one 
document, the veteran essentially indicated that there were 
no such records.  

The evidence also shows that the veteran was examined for VA 
purposes in connection with her appeal, and specific findings 
regarding the extent of the veteran's impairment were set 
forth.  Under these circumstances, the Board concludes that 
VA has met its notice requirements and its duty to assist in 
developing the facts pertinent to this claim pursuant to the 
provisions of the VCAA, and that no further development in 
this regard is required.






ORDER

The appeal that there was clear and unmistakable error in a 
December 1986 rating action that reduced the disability 
evaluation assigned for chronic undifferentiated type 
schizophrenic reaction from 70 percent to 50 percent, is 
denied.  

Entitlement to a rating in excess of 30 percent for chronic 
undifferentiated type schizophrenic reaction prior to January 
11, 1999, is denied.  

Entitlement to special monthly compensation, based upon a 
need for regular aid and attendance, is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 



